               Case 1:19-cv-00099-RP Document 1 Filed 02/07/19 Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS                                     TT:$
                                       AUSTIN DIVISION

UNITED STATES OF AMERICA,                                 §
               Plaintiff,                                 §

v.
                                                          §
                                                          §        A.19CV0099
                                                          §
$29,965.00, MORE OR LESS,                                 §
IN U.S. CURRENCY,                                         §
                  Defendant.                              §

                            VERIFIED COMPLAINT FOR FORFEITURE

          NOW COMES Plaintiff United States of America, by and through the United States

Attorney for the Western District of Texas, pursuant to Rule G, Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions, Federal Rules of Civil Procedure,

and respectfully states as follows:

                                        I.       NATURE OF THE ACTION

          1.        This action is brought by the United States seeking forfeiture to the United States

of the following property: $29,965.00, More or Less, in U.S. Currency (hereinafter

"Defendant Property").

                           II.     STATUTORY BASIS FOR FORFEITURE

          2.        This is a civil forfeiture action    in   rem brought against the Defendant Property for

violation of 21 U.S.C.      §    801   et seq,   and subject to forfeiture to the United States pursuant to 21

U.S.C.    §    881(a)(6), which states:

 § 881.   Forfeitures
          (a) Subject property
                  The following shall be subject to forfeiture to the United States and no property right
                  shall exist in them:
             Case 1:19-cv-00099-RP Document 1 Filed 02/07/19 Page 2 of 11



                  (6) All moneys, negotiable instruments, securities, or other things of value
                  furnished or intended to be furnished by any person in exchange for a controlled
                  substance or listed chemical in violation of this subchapter, all proceeds
                  traceable to such an exchange, and all moneys, negotiable instruments, and
                  securities used or intended to be used to facilitate any violation of this
                  subchapter.

                              III.        JURISDICTION AND VENUE

        3.       Under 28 U.S.C.     §   1345, the Court has jurisdiction over an action commenced by

the United States, and under 28 U.S.C.         §    1355(a), the Court has jurisdiction over an action for

forfeiture. This Court has    in   rem   jurisdiction over the Defendant Property under 28 U.S.C.       §


1355(b) and 1395.

        4.       Venue is proper in this district pursuant to 28 U.S.C.         §   1355(b)(1), because the

acts or omissions giving rise to the forfeiture occurred in this District and because the Defendant

Property is found in this District.      See also   28 U.S.C.   §   1395(b).

        5.       The Defendant Property was seized in Austin, Texas on August 7, 2018, by the

Austin Police Department (APD) in conjunction with the Drug Enforcement Administration

(DEA). The Defendant Property has remained in the custody of the DEA, within the jurisdiction

of the United States District Court, Western District of Texas, and shall remain within the

jurisdiction of the court pending litigation of this case.

                        IV.        FACTS IN SUPPORT OF FORFEITURE

        6.       On the morning of August 7, 2018, a Transportation Security Administration

(TSA) operator, working in the checked baggage screening area at the Austin-Bergstrom

International Airport (ABIA), noted an x-ray image of an unknown bulk item in a suitcase later

determined to belong to a Lance Smith (Smith). The TSA screener searched the suitcase and

found three clear, vacuum-sealed bags filled with United States currency, i.e., the Defendant

Property, inside a pair of pants at the bottom of the suitcase. The TSA screener also noticed that
                                                         2
            Case 1:19-cv-00099-RP Document 1 Filed 02/07/19 Page 3 of 11



the suitcase, clothing, and three pair of men's "high end" tennis shoes inside the suitcase were all

brand new items, many still displaying the price tags.

       7.       As a result of the find, the APD was contacted for further investigation.        At

approximately 8:30 a.m., TSA employees briefed the arriving APD officers regarding the

screening of the suitcase and the subsequent discovery. The officers also learned that Smith was

flying to Los Angeles, California on a flight boarding at 9:03 a.m.

       8.       Based on training and experience, law enforcement personnel are aware of a

recent increase in the amount of high-grade marijuana being trafficked from the State of

California to the Austin area. Because of the high profit margin, law enforcement personnel

know that it is common for subjects to fly from the Austin area with large sums of currency to

the West Coast area, including Los Angeles, to purchase marijuana so that the marijuana may be

brought back to the Austin area for distribution. The officers have, thus, seen an increase in the

number of cash seizures at the ABIA related to illegal narcotics trafficking from California.

These cash seizures are usually taken from a person who has just delivered the narcotics or is

enroute to purchase narcotics (typically with the proceeds from the sale of same). In the drug

trade, currency is commonly transported in a manner so as to evade detection by law

enforcement, similar to the clear, vacuum-sealed bags found in Smith's luggage.

       9.       The APD officers proceeded to the airport gate to speak with Smith about the

large amount of cash that he was carrying in his suitcase. The officers arrived at the gate, and

Smith was paged over the public announcement system several times. A female         later identified

as Jennifer Calderon (Calderon)    came to the gate desk and inquired as to why they were calling

Lance Smith. Officer Smith introduced himself to Calderon and explained that the TSA had

found some items in Smith's luggage and that the officer needed to speak with Smith. The

                                                 3
         Case 1:19-cv-00099-RP Document 1 Filed 02/07/19 Page 4 of 11



officer inquired as to their travel plans, and Calderon stated that they were heading to Los

Angeles to take their daughter to Disneyland. Calderon pointed towards Smith and stated that he

was buying a drink.

       10.     Calderon and the officer approached Smith. The officer introduced himself and

explained that the TSA had found some items in Smith's suitcase. The officer asked Smith how

many bags he had checked, and Smith replied that he had checked one bag. When the officer

asked Smith why he had the bulk cash in his bag rather than keeping it close to him, Smith

explained that he usually travels with his money "under the plane." Smith further explained that

he goes out to Los Angeles to buy dogs, as he is an American Bullies dog breeder. The officer

asked Smith if that was a cash business, and Smith replied that it was a cash business, so he did

not have any paperwork to indicate the money had been recently withdrawn from a bank. The

officer asked Smith how much money was in the suitcase and why it was vacuum-sealed. Smith

replied that he had about "$30,000 or $32,000" and it was vacuum-sealed because it is was

"easier" to take with him.

       11.     During the conversation, Smith told the officer that he was going to a dog show,

was going to look at a couple of dogs, and was taking his daughter to Disneyland,      too.1   Smith

offered to leave the money with the officer until Smith returned from the trip because he did not

want anything to keep him from taking his daughter to Disneyland. Smith further stated that he

would have his attorney contact the officer about the money. The officer gave Smith another

opportunity to show a bank statement (or other documentation) so that Smith could take the

money with him and board the plane. Smith replied that he did not have any proof because his

business is cash, explaining that he buys and sells dogs for $5,000 up to $10,000 with cash.


 One of the officers conducted an internet search but was unable to confirm any dog shows in the Los
                                                 4
           Case 1:19-cv-00099-RP Document 1 Filed 02/07/19 Page 5 of 11



Smith admitted to having a bank account but stated that the cash, "didn't come from a bank; I'm

not going to lie to you." Smith also stated that he forgot his credit card and his ledger where he

logs his dog sales and transactions. Smith reiterated several times that he could leave the money

and follow up when he returned. Smith was eager to conclude the conversation as the plane had

fully boarded except for Smith, Calderon, and their daughter.

        12.        During the encounter with Smith, the officer checked for outstanding warrants

and requested a criminal history background for Smith. The results did not indicate any warrants

on Smith but did detail criminal history for drug offenses. The officer explained that Smith was

free to board the plane but that the Defendant Property would be seized, pending further

investigation. Smith then departed on his flight. (Based on their experience, officers know that

it is not normal for an individual, who is a legitimate traveler, to just abandon their bulk

currency.)

        13.        As part of their investigation, officers determined that Smith had purchased the

plane tickets at 6:30 p.m. the day before leaving for vacation and spent approximately $1,700 on

the tickets.     Based on their training and experience, officers know that smugglers typically

purchase airline tickets shortly before traveling as opposed to a planned trip where tickets are

purchased months before to maximize cost savings. Officers further determined that Smith and

his family would be returning back to Austin on August 10, 2018, i.e., three days later.

        14.        In response to the cash seizure, an APD officer and his certified drug dog were

called to the scene. The drug dog is a trained and experienced narcotics detection canine that is

annually       certified   in   detecting the   odors of cocaine,    ecstasy,   heroin,    marijuana,

methamphetamine, and some of their derivatives. The drug dog has given alerts in the past that


Angeles area during the time of Smith's stay.
                                                   5
          Case 1:19-cv-00099-RP Document 1 Filed 02/07/19 Page 6 of 11



have proven true and correct and led to the seizure of narcotics as well as led to the execution of

search and arrest warrants related to criminal narcotic activity.

         15.   The APD officer first deployed the drug dog in an airport breakroom. The dog

did not alert to any of his trained narcotic odors in the room, deeming the room free of narcotics

odors.   The Defendant Property was then placed in the breakroom.            The drug dog was re-

deployed in the room and alerted to the Defendant Property, demonstrating that the Defendant

Property had recently been in contact with narcotic substances.

         16.   The Defendant Property,       i.e.,   approximately $29,965 in cash, was counted and

determined to consist of the following:

                             Denomination            Number         Value
                                        $100               90       $9000
                                         $50               25      $1,250
                                         $20              982     $19,640
                                         $10                4         $40
                                             $5             7         $35
                                                        Total     $29,965

Officers noticed specks of suspected marijuana within the currency in the vacuum-sealed bags.

Law enforcement personnel know, through training and experience, that the small denominations

of currency (such as $20 bills) is consistent with proceeds from street sales of narcotics, as

shown above with the majority of the cash consisting of $20 bills.

         17.   The local investigators also received information that an additional $44,680 in

U.S. currency was seized by the DEA from Smith and Calderon when they landed at the Los

Angeles airport on the same day      (i.e.   on August 8, 2018).     That is, approximately $30,000

(vacuum-sealed in clear bags) was discovered in Calderon's checked bag and about $14,000 was

discovered in a backpack carried by Smith. Calderon stated that she did not know there was
            Case 1:19-cv-00099-RP Document 1 Filed 02/07/19 Page 7 of 11



currency in her suitcase, and Smith claimed to have packed the money without Calderon's

knowledge. In a similar fashion to the dog sniff in Austin, a nationally certified drug dog in Los

Angeles alerted to the seized cash, demonstrating that the cash had recently been in contact with

narcotic substances.

          18.      During his interview in Los Angeles with the DEA, Smith became very nervous

and disclaimed the money both orally and by signing a "Disclaimer of Ownership of Currency."

Smith further explained that a "Mark Sampson" had given him the money to purchase dogs, but

he refused to provide any additional information to identify Sampson.

          19.      In conducting its investigation, the DEA determined that Smith has multiple

felony convictions for drug violations, including:

                   a.   A felony conviction in 2017 for Attempted Possession of a Controlled
                        Substance (Aiprazolam). State v. Smith, No. D-1-DC-16-206310 (390th Dist.
                        Ct., Travis County, Tex. May 8, 2017);

                   b. A felony conviction in 2017 for Possession of Marijuana. State v. Smith, No.
                      D-1-DC-16-20631 1 (390t1 Dist. Ct., Travis County, Tex. May 8, 2017); and

                   c.   A felony conviction in 2013 for Possession of Marijuana. State v. Smith, No.
                        D-1-DC-13-205078 (403' Dist. Ct., Travis County, Tex. Dec. 18, 2013).

          20.      DEA agents further determined that employment records do not show any

reported earnings for Smith, who appeared to be a healthy 24-year-old male at the time of the

cash   seizure.2   Calderon had minimal reported earnings of approximately $15,600 in 2017 and

$7,100 in 2018.

          21.      The investigation further disclosed that on May 1, 2018 (i.e. three months prior to

the cash seizures from Smith on August 8, 2018), the APD seized approximately $17,755 in cash

from Smith related to the following felony criminal charges pending in Travis County:


2
    During his interview with the DEA in Los Angeles, Smith admitted that he had not filed tax returns for
                                                     7
         Case 1:19-cv-00099-RP Document 1 Filed 02/07/19 Page 8 of 11



                    a.   Unlawful Possession of a Firearm by a Felon. State v. Smith, No. D-1-DC-1 8-
                         203088 (299t11 Dist. Ct., Travis County, Tex. filed June 4, 2018).

                    b. Possession of a Controlled Substance (Tetrahydrocannabinol), 400 grams or
                       more. State v. Smith, No. D-1-DC-18-203089 (299th Dist. Ct., Travis County,
                       Tex. filed June 4, 2018).

                    c.   Possession of Marijuana, 5 pounds or less but more than 4 ounces. State v.
                         Smith, No. D-1-DC-18-203090 (299th Dist. Ct., Travis County, Tex. filed June
                         4,2018).

       22.          The pending state charges stem from an APD traffic stop on a vehicle driven by

Smith, who was the lone occupant. At the traffic stop, Smith exited the vehicle and fled on foot

but was apprehended after a short pursuit. As Smith was being frisked, Smith stated that he ran

because he had a gun in the car. Officers conducted a probable cause search of the vehicle and

located, inter alia, 1.24 pounds of marijuana, $17,755 in cash, and a loaded Glock in the vehicle.

The cash was forfeited by Travis County in a civil action as currency "used in or was proceeds

gained" in the commission of a felony.3

       23.          On September 14, 2018, the DEA provided Smith with notice of the seizure of the

Defendant Property and of its intention to administratively forfeit the Defendant Property

pursuant to the Controlled Substances Act (21 U.S.C.        §   801 et seq.). On November 13, 2018,

Smith submitted an administrative claim to the DEA, by and through his attorney, contesting the

forfeiture of the Defendant Property.

       24.          Based on the foregoing facts, it is reasonable to believe that the Defendant

Property is subject to forfeiture given:        (1) the large amount of cash seized from Smith in

separate suitcases on his way to Los Angeles; (2) the positive drug dog alert on the Defendant

Property; (3) Smith's destination to a known source city for drug trafficking, (4) Smith's


2016 or 2017.
 See State   v.   $17, 755.00 in US. Currency, No. D- -GN- 18-002577
                                                     1                 (331St Dist. Ct. Travis   County, Tex.
                                                     8
          Case 1:19-cv-00099-RP Document 1 Filed 02/07/19 Page 9 of 11



inability to provide any documentation and/or bank statements as to the source of the Defendant

Property; (5) Smith's lack of reported earnings, (6) Smith's prior drug convictions and pending

criminal charges, and (7) the circumstances of the prior seizure and forfeiture of cash from

Smith.    In other words, it is reasonable to believe that the Defendant Property constitutes

property involved in or used to facilitate a transaction related to the buying and selling of

narcotics and/or constitutes or is derived from proceeds of drug transactions. Therefore, the

Defendant Property is subject to forfeiture pursuant to 21 U.S.C.     §   881 (a)(6) for violation   of the

Controlled Substances Act, 21 U.S.C.    §   801   etseq.


                                            V. PRAYER

         WHEREFORE, PREMISES CONSIDERED, the United States prays that due process

issue to enforce the forfeiture of the Defendant Property, that due notice, pursuant to Rule G(4),

be given to all interested parties to appear and show cause why forfeiture should not be decreed,4

that a warrant for an arrest in rem be ordered, that the Defendant Property be forfeited to the

United States of America, that the Defendant Property be disposed of in accordance with the law,

and for any such further relief as this Honorable Court deems just and proper.




July 6, 2018) (default judgment entered).
4Appendix A, Notice of Complaint of Forfeiture, which is being filed along with this complaint, will be
sent to those known to the United States to have an interest in the Defendant Property.
                                                    9
Case 1:19-cv-00099-RP Document 1 Filed 02/07/19 Page 10 of 11



                            Respectfully submitted,

                               JOHN F. BASH
                               UNITED STATES ATTORNEY


                      By:
                               DANIEL M. CASTILLO
                               Assistant United States Attorney
                               Texas State Bar No. 00793481
                               816 Congress Avenue, Suite 1000
                               Austin, Texas 78701
                               Tel:    (512) 916-5858
                               Fax:    (512) 916-5854
                               Email: Daniel.Castil1ousdoj .gov

                               ATTORNEYS FOR PLAINTIFF,
                               UNITED STATES OF AMERICA




                              10
            Case 1:19-cv-00099-RP Document 1 Filed 02/07/19 Page 11 of 11



                                           VERIFICATION


        I, Jeff Brennecke, declare and state that:

        1.        I   am a Task Force Officer with the Drug Enforcement Administration assigned to

the Austin Resident Office. I am the investigator responsible for the accuracy of the information

provided in this litigation.

        2.        I   have read the above Verified Complaint for Forfeiture and know the contents

thereof The information contained in the Verified Complaint for Forfeiture has been furnished

by official government sources, and based upon information and belief, the allegations contained

in the Verified Complaint for Forfeiture are true.

        I   declare under penalty of perjury that the foregoing is true and correct.

        Executed on this      7day of February, 2019.


                                                 J,ff Brenneéke, Task Force Officer
                                                 trug Enforcement Administration
                                                 Austin Resident Office




                                                     'I
         Case 1:19-cv-00099-RP Document 1-1 Filed 02/07/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION                                        .7
                                                                                              1i


UNITED STATES OF AMERICA,                          §
               Plaintiff,                          §

v.
                                                   §
                                                   §       NA     19
                                                   §
$29,965.00, MORE OR LESS,                          §
IN U.S. CURRENCY,                                  §
                      Defendant.                   §

                      NOTICE OF COMPLAINT FOR FORFEITURE

       1.      On February       2019, a Verified Complaint for Forfeiture   in   rem was filed    in this

Court by the United States Attorney for the Western District of Texas, against the below-

described property, which is also specifically described in the Verified Complaint for Forfeiture,

for violation of 21 U.S.C.   §       801 et seq., and subject to forfeiture to the United States       of

America pursuant to 21 U.S.C.    §   881(a)(6), namely:

                          $29,965.00, More or Less, in U.S. Currency

(hereinafter "Defendant Property").

       2.      Pursuant to Rule G(4)(b) of the Supplemental Rules for Admiralty or Maritime

Claim and Asset Forfeiture Actions (hereinafter "Supplemental Rules"), notice to any person

who reasonably appears to be a potential claimant shall be by direct notice. Accompanying this

notice is the Verified Complaint for Forfeiture which has been filed in this cause and which

describes the Defendant Property. Pursuant to Supplemental Rule G(4)(b), any person claiming

an interest in the Defendant Property who has received direct notice of this forfeiture action must

file a Claim, in compliance with Rule G(5)(a), with the court within 35 days after the notice

was sent, if delivered by mail, or within 35 days of the date of delivery, if notice was



                                                                                       APPENDIX A
            Case 1:19-cv-00099-RP Document 1-1 Filed 02/07/19 Page 2 of 2



personally served. An Answer or motion under Rule 12 of the Federal Rules of Civil Procedure

must then be filed within 21 days of the Claim being filed.

       3.       The Claim and Answer must be filed with the Clerk of the Court, 501 W. Fifth

Street, Austin, Texas 78701, and copies of each must be served upon Assistant United States

Attorney Daniel M. Castillo, 816 Congress Avenue, Suite 1000, Austin, Texas 78701, or default

and forfeiture will be ordered.   See 18   U.S.C.   §   983(a)(4)(A) and Rule G(5) of the Supplemental

Rules for Admiralty or Maritime Claim and Asset Forfeiture Actions.

       4.       Failure to follow the requirements set forth above will result in a judgment by

default taken against you for the relief demanded in the complaint.




                                                                                        APPENDIX A
                                        Case 1:19-cv-00099-RP Document 1-2 Filed 02/07/19 Page 1 of 1
JS 44         (Rev 12/12)                                                                 CIVIL           COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court, This fonts, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE1NSTI1I'CTIONSONNEX'J'PAGEOF THIS FORIVI.)

I. (a) PLAINTIFFS
UNITED STATES OF AMERICA                                                                                               I
                                                                                                                            DEFENDANTA                           1 9 CV U Ii CURRCY
                                                                                                                           $29,965.00, MORE OR LESS, IN UNITED STATES

      (b) County of Residence of First Listed Plaintiff                                                                     County of Residence of First Listed Defendant                      TRAVIS
                                          (EXCEPT IN US, PLAINTIFF CASES)                                                                         (IN US. PLAINTIFF CASES ONLY)
                                                                                                                            NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                      THE TRACT OF LAND INVOLVED.


  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                                  Attorneys (If Known)
Daniel M. Castillo, Assistant United States Attorney
816 Congress Avenue, Suite 1000
Austin, TX 78701                          (512) 916-5858

II. BASIS OF JURISDICTION                                   (Place an "X" in One Box Only)                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                          "X" In One Box for Plaini]ff
                                                                                                                       (For Diversity Cases Only)                                                 and One Box,fhr Defendant)
      1       U.S. Government                       3    Federal Question                                                                       PTF               OFF                                            PTF       DEE
                Plaintiff                                  ((/// Government Not a Party)                          Citizen of This Stale                     1           1    Incorporated or Principal Place            4       4
                                                                                                                                                                                of Business In This State

      2       U.S. Government                  ]    4    Diversity                                                 Citizen of Another State                 2           2    Incorporated andPrincipal Place            5        5

                Defendant                                  (Indicate Citizenship ofFont es in Item III,)                                                                        of Business In Another State

                                                                                                                  Citizen or Subjeci of a                   3           3    Foreign Nation                             6        6
                                                                                                                    Foreign Country
IV. NATURE OF SIJITP10ce01,                                 "X"iiifAie Bar (SAl
                 CONTRACT                                                 1'ORTS                                     FORFEITURE/PENALTY                              BANKRUPTCY                          OTHER STATUTES                I



      110  Insurance                     PERSONAL INJURY                                PERSONAL INJURY               625 Drag Related Seizure                   422 Appeal 28 USC 158                 375 False Claims Act
      120  Marine                        310 Airplane                                   365 Personal Injury -             of Property 21 USC 881                 423 Withdrawal                        400 State Reapportiomnent
      130  Miller Act                    315 Airplane Product                               Product Liability         690 Other                                      28 USC 157                        410 Antitrust
      140  Negotiable Instrument             Liability                                  367 Health Care/                                                                                           i   430 Banks and Banking
      150  Recovery of Overpayment       320 Assault, Libel &                               Pharmaceutical                                                       PROPERTY RIGHTS                       450 Commerce
           & Enforcement of Judgment         Slander                                        Personal Injury                                                      820 Copyrights                        460 Deportation
      151 Medicare Act                   330 Federal Employert'                             Product Liability                                                    830 Patent                            470 Racketeer Influenced and
      t52 Recovery of Defaulied              Liability                                  368 Asbesios Personal                                               El 840   Trademark                             Corrupt Organizaiions
           Student Loans              El 340 Marine                                          Injury Product                                                                                       El   480 Consumer Credit
           (Excludes Veterans)        El 345 Marine Product                                  Liability                    I..ABOR                                SOCIAL SE(IRITY                  El   490 Cable/Sat TV
                                             Liability                                 PERSONAL PROPERTY El 710 Fair Labor Standards                        El   861 HIA I 395ff)                 El   850 Secunties/Consmodities/
El     153 Recovery of Overpayment
           of Veteran's Benefits      El 350 Motor Vehicle                           El 370 Other Fraud              Act                                    El   862 Black Lung (923)                       Exchange
       160 Stockholders' Suits        El 355 Motor Vehicle                           El 371 Truth in Lending  El 720 Labor/Management                       El   863 DIWC/DIWW (405(g))           El   890 Other Statutory Actions
El
       190 Other Contract                    Product Liability                       El 380 Other Personal           Relations                              El   864 SSID Title XVI               El   89] Agricultural Acts
 El
                                      El 360 Other Personal                                 Property Damage   El 740 Railway Labor Aci                      El   865 RSI (4O5(g))                 El   893 Environmental Maiiers
 El    195 Contraci Product Liability
                                             Injury                                  El 385 Property Damage   El 751 Family and Medical                                                           El   895 Freedom of Information
 El    196 Franchise
                                              El 362 Personal Injury     -                  Product Liability        Leave Act                                                                              Act
                                                         Medical Malpractice                                  El 790 Other Labor Litigation                                                       El   896 Arbitration

fl            REAL PROPERTY
 El 210 Land Condemnation
                                                    CIVIL RIGHTS
                                              El 440 Other Civil Rights
                                                                                      PRISONER PETITIONS El 791 Employee Retirement
                                                                                        Habeas Corpus:               Income Security Act                    El
                                                                                                                                                                 FEDERAL TAX SUITS
                                                                                                                                                                 870 Taxes (U.S. Plaintiff
                                                                                                                                                                                                  El    899 Administrative Procedure
                                                                                                                                                                                                           Act/Review or Appeal of
                                              El 441     Voting                      El 463 Alien Detainee                                                           or Defendant)                         Agency Decision
 El 220 Foreclosure
                                              El 442 Employment                      El 510 Motions to Vacate                                               El 871   IRSThird Party               El   950 Constitutionality of
 El 230 Rent Lease &          Ejectment
                                              El 443 Housing/                               Sentence                                                                 26 USC 7609                            State Statutes
 El 240 Torts to Land
 El 245 Tort Product Liability                         Accommodations                El 530 General
 El 290 All Other Real Property               El   445 Amer. w/Disabilities -        El 535 Death Penalty             IMMIGRATION
                                                         Employment                     Other:                El 462 Naturalization Application
                                              El 446 Amer. w/Disabilities        -   El 540 Mandamus & Other  El 465 Other Immigration
                                                     Other                           El 550 Civil Rights             Actions
                                              El 448 Education                       El 555 Prison Condition
                                                                                     El 560 Civil Detainee -
                                                                                            Conditions of
                                                                                            Confinement

 V. ORIGIN                  (Place an "A" in One Box Only)
          1   Original              2     Removed from                       3       Remanded from               4 Reinstated or            5   Transferred from                  6 Multidistrict
              Proceeding                  State Court                                Appellate Court               Reopened                     Another District                     Litigation
                                                                                                                                                (speciff)
                                                    Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 VI. CAUSE OF ACTION
                                                        Drug Trafficking
                                                                                                                      DEMAND S                                              CHECK YES only if demanded in complaint:
 VII. REQUESTED IN                                          CHECK IF THIS IS A CLASS ACTION
                                                            UNDER RULE 23, F.R.Cv.P.                                                                                        JURY DEMAND:           Yes       No
      COMPLAINT:
 VIII. RELATED CASE(S)
                                                          (See instructions).'
       IF ANY                                                                        JUDGE                                                                       DOCKET NUMBER
 DATE




          RECEIPT 6                        AMOUNT                                           APPLYING IFP                                    JUDGE                                     MAG. JUDGE
          Case 1:19-cv-00099-RP Document 1-3 Filed 02/07/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA,                       §
               Plaintiff,                       §
                                                §
v.                                              §
                                                §
$29,965.00, MORE OR LESS,                       §
IN U.S. CURRENCY,                               §
                      Defendant.                §

                     WARRANT FOR THE ARREST OF PROPERTY

TO THE UNITED STATES MARSHALS SERVICE OR OTHER AUTHORIZED LAW
ENFORCEMENT OFFICER OR ANY OTHER PERSON OR ORGANIZATION
AUTHORIZED BY LAW TO ENFORCE THE WARRANT:

         WHEREAS a Verified Complaint for Forfeiture in rem was filed on February            ,   2019,

against the following Property:

                          $29,965.00, More or Less, in U.S. Currency

(hereinafter "Defendant Property"), alleging that the Defendant Property is subject to

forfeiture to the United States of America pursuant to 21 U.S.C.   §   881(a)(6) for violation of 21

U.S.C.   §801 etseq., and
         WHEREAS an Order has been entered by the United States District Court for the

Western District of Texas that a Warrant for the Arrest of Defendant Property be issued as

prayed for by Plaintiff United States of America,

         YOU ARE THEREFORE COMMANDED to arrest the Defendant Property as soon as

practicable by serving a copy of this warrant on the custodian in whose possession, custody, or

control the Defendant Property is presently found and to use whatever means may be appropriate

to protect and maintain the Defendant Property in your custody until further order of this Court,
         Case 1:19-cv-00099-RP Document 1-3 Filed 02/07/19 Page 2 of 2



including designating a substitute custodian or representative for the purposes of maintaining the

care and custody of the Defendant Property and to make a return as provided by law.

       SIGNED this               day of                                 ,   2019.


                                                    JEANNETTE J. CLACK
                                                    United States District Clerk
                                                    Western District of Texas


                                             By:
                                                    Deputy
             Case 1:19-cv-00099-RP Document 1-4 Filed 02/07/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA,                      §
               Plaintiff,                      §
                                               §
v.                                             §
                                               §
$29,965.00, MORE OR LESS,                      §
IN U.S. CURRENCY,                              §
                        Defendant.             §

                    ORDER FOR WARRANT OF ARREST OF PROPERTY

         WHEREAS a Verified Complaint for Forfeiture    in   rem was filed on February       ,   2019,

against the following Property:

                           $29,965.00, More or Less, in U.S. Currency

(hereinafter "Defendant Property"), alleging that the Defendant Property is subject to

forfeiture to the United States of America pursuant to 21 U.S.C.   §   881(a)(6) for violation of 21

U.S.C.   §    801 et seq.; IT IS THEREFORE

         ORDERED that a Warrant for the Arrest of Defendant Property issue as prayed for, and

that the United States Marshals Service for the Western District of Texas, or any other law

enforcement officer, or any other person or organization authorized by law to enforce the

warrant, be commanded to arrest the Defendant Property and take it into possession for safe

custody as provided by Rule G, Supplemental Rules of Federal Rules of Civil Procedure until

further order of the Court, and to use whatever means may be appropriate to protect and maintain

the Defendant Property while in custody, including designating a substitute custodian or

representative for the purposes of maintaining the care and custody of the Defendant Property

and to make a return as provided by law.
 Case 1:19-cv-00099-RP Document 1-4 Filed 02/07/19 Page 2 of 2



SIGNED this      day of                        ,   2019.




                                   UNITED STATES DISTRICT JUDGE
